Citation Nr: 0529115	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-04 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left hip, including secondary to bursitis of the right hip.

2.  Entitlement to an initial rating higher than 10 percent 
for bursitis of the right hip.

3.  Entitlement to an initial rating higher than 10 percent 
for bilateral flatfoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which denied 
service connection for bursitis of the left hip on a direct 
incurrence basis and granted service connection for bursitis 
of the right hip and bilateral flatfoot, assigning 10 percent 
evaluations for each disability.  In her October 2001 notice 
of disagreement (NOD) with these decisions, the veteran also 
claimed that her left hip bursitis was the result of her 
right hip bursitis.  After jurisdiction over this case was 
transferred to the VARO in Philadelphia, Pennsylvania, that 
office confirmed the earlier rating decisions, denied service 
connection for bursitis of the left hip on a secondary basis, 
and then forwarded the appeal to the Board.

The veteran requested a hearing before the RO, but failed to 
appear in August 2004, having been notified of the date of 
the hearing in a July 2004 letter. 

Although the Board will decide the claim for service 
connection for bursitis of the left hip on a direct and 
secondary basis, the issues of higher initial ratings for 
right hip bursitis and bilateral flatfoot, addressed in the 
REMAND portion of the decision below, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that there was no chronic left hip bursitis 
or any left hip disorder in service, the veteran's hip 
bursitis did not manifest until at least more than ten years 
after service, and the veteran's left hip bursitis is not 
otherwise related to service.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right hip bursitis did not 
alter her biomechanics and is not related to her bursitis of 
the left hip.


CONCLUSION OF LAW

Bursitis of the left hip was not incurred in or aggravated by 
service; nor was it proximately due to, the result of, or 
aggravated by her service-connected right hip bursitis.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439, 445, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's May 1999 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
her claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, although the RO's June 2001 denial of service 
connection for left hip bursitis on a direct basis was not 
preceded by VCAA notice, the RO sent a March 2004 letter 
explaining the application to the veteran's claim for service 
connection on both a direct and secondary basis.  This letter 
preceded the RO's denial of the claim for left hip bursitis 
on a secondary basis in its August 2004 SSOC.  This letter 
met the notice requirement.  The RO told the veteran it was 
working on her claim for service connection for a left hip 
disorder, and explained how to establish entitlement to this 
benefit on both a direct and secondary basis.  The letter 
also indicated the information or evidence needed from the 
veteran and the respective responsibilities of the veteran 
and VA in obtaining it.  The RO also wrote: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The RO's March 2004 letter thus complied with the 
all of the elements of the notice requirement.  In addition, 
the RO included in its March 2002 SOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
The RO's March 2002 SOC, March 2004 letter, and associated 
correspondence with the veteran constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of her claim for 
service connection for left hip bursitis on a direct basis.  
Thus, not only has she been provided with every opportunity 
to submit evidence and argument in support of this claim and 
to respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  And, as 
to the claim for left hip bursitis on a secondary basis, the 
RO's March 2004 letter preceded its adjudication of this 
issue in its August 2004 SSOC, and was thus timely.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, the RO obtained the veteran's service medical 
records (SMRs) and all identified treatment records.  The RO 
also afforded the veteran a September 1999 VA examination, 
obtained a July 2000 VA physician statement later that month 
clarifying some confusion as to which hip had been examined, 
afforded the veteran a March 2001 VA examination, and 
afforded the veteran an April 2004 VA examination that 
specifically addressed the claimed relationship between her 
service-connected right hip bursitis and her left hip 
bursitis.  In addition, there is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received as to this issue.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for bursitis of the 
left hip.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a veteran's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Under the above legal principles, the veteran's claim must be 
denied for the following reasons.  First, there is no 
evidence of chronic left hip bursitis in service.  There is 
no reference to any left hip disorder in the SMRs, as opposed 
to the right hip bursitis referred to in the May 1978 
physical therapy consultation sheet and right thigh sprain 
noted in the December 1977 physical therapy consultation 
sheet.  Moreover, in the October 1981 report of medical 
history, less than two years before discharge, the veteran 
indicated that she was in good health, did not have bursitis 
or a bone, joint or other deformity, and did not know if she 
had swollen or painful joints.

Second, there is no evidence of continuity of symptomatology.  
A June 1999 VA outpatient treatment (VAOPT) note indicates 
bursitis of the left hip due to chronicity and a November 
1999 VAOPT note indicates a long history of left hip 
bursitis, but there is no indication that these statements as 
to chronicity and a long history are based on anything other 
than statements made by the veteran's. Cf. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional).  The September 
1999 VA examination indicates that the veteran reported that 
she was given a diagnosis of left hip bursitis during 
service, and diagnosed the veteran with bursitis of the left 
hip joint, even though she had abduction of this joint to 45 
degrees and flexion to 100 degrees, range of motion figures 
that are at or close to normal.  See 38 C.F.R. § 4.71a, Plate 
II (normal hip abduction is to 45 degrees and flexion is to 
125 degrees).  However, the same physician that conducted the 
September 1999 VA examination wrote a July 2000 addendum that 
noted that the VA examination had diagnosed bursitis of the 
left hip and that the SMRs showed bursitis of the right hip, 
and posed the question, "which diagnosis is correct?"  In 
response, the veteran indicated that the physician had 
examined the right hip and the correct diagnosis was bursitis 
of the right hip.  The March 2001 VA examination showed 
tenderness of both hip joints with flexion to 100 degrees and 
abduction to 45 degrees, and diagnosed bursitis of both hips, 
with X-rays showing normal hip bones and joints.  Thus, there 
was some confusion as to whether there was bursitis of the 
left hip in July 2000 before the more definitive diagnosis at 
the March 2001 diagnosis.  However, even if, as the RO 
indicated in its June 2001 rating decision, chronic bursitis 
of both hips was diagnosed in the February 1994 through July 
1999 private treatment records from CamCare health 
corporation, the initial diagnosis of left hip bursitis 
occurred at least more than ten years after discharge from 
service.  The preponderance of the evidence thus reflects 
that there was neither a chronic condition in service nor 
continuity of symptomatology, and that the veteran's current 
left hip bursitis is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for left 
hip bursitis on a direct basis must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996). 

Service connection for left hip bursitis on a secondary basis 
must also be denied.  After an examination showed flexion of 
both hips to 100 degrees with no figures given for abduction, 
the April 2004 VA examiner wrote: "There is no evidence to 
support left hip condition as a result of right hip bursitis.  
This is based upon the fact that the patient does not have 
altered biomechanics.  There is no history of documentation 
of the left hip, in the medical records, being caused by the 
right hip condition."  The April 2004 VA examiner thus 
offered a clear conclusion that the veteran's left hip 
bursitis was not related to her right hip bursitis because 
the latter did not alter her biomechanics, and this 
conclusion is supported by the clinical evidence showing 
little or no limitation of range of motion of the right as 
well as left hip.  Cf. Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  The April 2004 VA examiner's conclusion 
that there was no relationship between the right hip bursitis 
and left hip bursitis also indicates that the service-
connected right hip disorder did not aggravate the veteran's 
left hip bursitis, and this conclusion is similarly supported 
by the lack of evidence of alteration of biomechanics or of 
any evidence otherwise showing a connection between the two 
disorders.  See Allen v. Brown, 7 Vet. App. at 445. 

The Board notes that, although the examiner had inaccurately 
stated in the history section of the examination report that 
there was no documentation of the left hip bursitis in the 
medical record, this was not the basis for his conclusion.   
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion is not probative when based on an inaccurate factual 
premise).  Indeed, the April 2004 examiner appeared to 
presume that there was left hip bursitis in explaining that 
it was not related to the right hip bursitis.  His reference 
to a lack of documentation in the medical record may well 
have been a reference to the July 2000 VA addendum that 
indicated that there had been a diagnosis of right hip 
bursitis and not left hip bursitis.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's left hip 
bursitis is not proximately due, the result of, or aggravated 
by her service-connected right hip bursitis, the benefit-of-
the-doubt doctrine does not apply, and the claim for service 
connection for left hip bursitis on a secondary basis must 
also be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 519-
20.

ORDER

The claim for service connection for bursitis of the left 
hip, including secondary to right hip bursitis, is denied.


REMAND

As noted, the VCAA applies to the veteran's claims for 
service connection for right hip bursitis and bilateral 
flatfoot, filed in May 1999.  It is also the case that, 
although the claims now at issue concern whether she is 
entitled to higher initial ratings for these disorders 
(as opposed to service connection since that has been 
granted), VA was not required to provide additional VCAA 
notice concerning this downstream issue if it had already has 
given VCAA notice regarding the original service connection 
claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, 
there is no letter in the claims file explaining the 
application of the VCAA to these claims, either when they 
were claims for service connection or for increased ratings.  
In these circumstances, a remand is necessary to inform the 
veteran of the application of the VCAA to her claims, which 
are currently for higher initial ratings for her now service-
connected right hip bursitis and bilateral flatfoot, 
including the possibility that if she submits evidence 
showing that these disorders have increased in severity, she 
could be scheduled for a new VA examination to determine the 
current severity of these disorders.

Accordingly, these claims are REMANDED for the following 
development and consideration: 

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed with regard 
to the veteran's current claims for 
higher initial ratings for bursitis of 
the right hip and for bilateral flatfoot.  
This includes informing the veteran that 
she should submit evidence showing either 
disorder has worsened, and that such 
information could result in a new VA 
examination to determine the current 
severity of these disorders.

2.  Obtain copies of all of the veteran's 
VA treatment records relating to her 
right hip bursitis and bilateral flatfoot 
since May 2003, including, but not 
limited to, those of the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

3.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to her 
right hip bursitis or bilateral flatfoot 
since July 1999.  Ask the veteran to sign 
and submit the appropriate consent forms 
to release the medical records of any 
private care provider she identifies, and 
obtain and associate with the claims file 
any relevant records indicated.

4.  If any additional evidence obtained 
indicates that either disorder has 
increased in severity, schedule the 
veteran for an appropriate VA examination 
to determine the severity of that 
disability.  If an examination is 
scheduled, the claims folder must be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

a)  In the case of an examination as to 
right hip bursitis, the examiner should 
be asked to indicate the range of motion 
of the right hip, including figures for 
abduction and flexion, and to describe 
any other symptoms relating to the right 
hip.

b)  In the case of the examination as to 
bilateral flatfoot, the examiner should 
be asked to indicate whether it is 
moderate (with symptoms such as weight-
bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet) or 
severe (with symptoms such as objective 
evidence of marked deformity such as 
pronation or abduction, pain on 
manipulation and use accentuated, 
indication of swelling on  use, or 
characteristic callosities), or 
pronounced (with symptoms such as marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances).

As to an examination relating to either 
disorder, indicate whether the disorder 
results in weakened movement, excess 
fatigability, or incoordination; and if 
so, describe the nature and severity 
thereof.  The examiner should indicate 
whether any right hip or bilateral foot 
pain is clinically elicited, and if so, 
the nature, location, and intensity of 
the pain should be described in detail.  
Any objective indications of such pain 
should be described. See DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2005).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


